DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
Response to Amendment
Applicants’ amendment, filed on 01/15/2021, in response to claims 1-20 rejection from the final office action (09/17/2020), by amending claims 1, 7, 11-14, and 18-19; cancelling claim 17; and adding new claim 21 is entered and will be addressed below.
Claim Interpretations
	The following are considered an intended use of the apparatus:
	The “for depositing vaporized metals on glass container” of claim 1, the substrate being deposited on is an intended use of the apparatus.	
The newly added limitation “an enclosure, receiving one or more glass containers, comprising at least one side wall and at least one center hood section including a center section plenum having a top above the glass container(s) and having first and second plenum walls that extend longitudinally along a container path on opposite sides of the container path and that terminate in lower ends adapted to be above a top of the one or more glass containers;
first and second side shields that extend longitudinally along the container path and spaced apart across the container path and having bottom surfaces, wherein the bottom surface of the first side shield is adapted to be above the top of the one or more glass containers so as to not impede flow of the vaporized metal towards the top of the one or more glass containers, and wherein the bottom surface of the second shield is adapted to be below the top of the one or more glass containers so as to impede the flow of the vaporized metal to allow the vaporized metal to accumulate around a neck finish of the one or more glass containers“, as the apparatus can accommodate glass container of different height, an apparatus that has first side shield opening taller than the second side shield is considered reading into the claim,
The “the vaporized metal includes tin” of claim 2, the material used in the evaporator is an intended use of apparatus.
The newly added limitation “wherein the lower ends of the plenum walls are adapted to be about two inches to about four inches above the top of the one or more glass containers“ of claim 12,
The newly added limitation “side shield bottom surface is adapted to be approximately three inches above the top of the one or more glass containers and the second side shield bottom surface is adapted to be approximately 1/2 inches below the top of the one or more glass containers” of claim 13,
approximately three inches above the top of the one or more glass containers and the second and third side shields have respective bottom surfaces that are adapted to be approximately 1/2 inches below the top of the one or more glass containers” of claim 19,

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
	
The “one heater located in a first hood section and a second heater located in a second hood section” of claims 4 and 17 and “wherein the enclosure further comprises a main hood section, a first hood section, and a second hood section” of claim 20, these “sections” are abstract concepts and can be in any location within the hood.

vaporized metal source for the center section plenum is downstream of the conduit fan(s)” of claim 11, in a circulation loop, two components are both downstream and upstream from each other. Also, Applicants’ vaporized metal source 148 seems to be a material feeder to the vaporizer 127, (“the vaporized metal source 148 can include a metal box having the second evaporator 127 that receives the liquid to be vaporized adjacent a heating element”  [0040]). Therefore, it is examined inclusive both as a vaporizer (BRI) and a liquid or solid replenish to the vaporizer (according to Specification).
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The newly added limitations “an enclosure, receiving one or more glass containers, comprising at least one side wall and at least one center hood section including a center section plenum having a top above the glass container(s) and having first and second plenum walls (31,33) that extend longitudinally along a container path on opposite sides of the container path and that terminate in lower ends adapted to be above a top of the one or more glass containers;
first and second side shields (45A, 47A) that extend longitudinally along the container path and spaced apart across the container path and having bottom surfaces, wherein the bottom surface of the first side shield is adapted to be above the top of the one or more glass containers so as to not impede flow of the vaporized metal towards the top of the one or more glass containers, and wherein the bottom surface of the second shield is adapted to be below the top of the one or more glass containers so as to impede the flow of the vaporized metal to allow the vaporized metal to accumulate around a neck finish of the one or more glass containers“ of claim 1 (similarly for claim 14), it is not clear the first and the second plenum wall 31, 32 are the same component as the first and second side shields 45A, 47A, two separate layer of the wall, or two walls connected side by side (47A extends from 33), note Fig. 4B shows labels 47A and 33 pointing to the same component. Furthermore, if the second plenum wall has to be above a top of the one or more glass containers, then it cannot have lower end 33A which is lower than the glass container(s).
Claims 1 and 14 will be examined inclusive all of the above interpretations.

Dependent claims 2-13, 15-16, and 18-20 are also rejected under USC 112(b) at least due to dependency to rejected claims 1 and 14, respectively.

Claim 18 recites “the center section plenum comprises a container path and the enclosure comprises one or more side shields”, these raise antecedent basis with the newly added limitations of claim 14.
plenum comprises the container path and the enclosure comprises the first and second side shields”.

Claim 18 recites “wherein the center section plenum comprises a container path and the enclosure comprises one or more side shields that are parallel with respect to a longitudinal axis of the container path”, a container path is a line that can be straight or curved. If such a container path is curved, there can be many longitudinal axes. 
Claim 18 will be examined inclusive all of the possible shape of a container path.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholes (US 3876410, hereafter ‘410).
‘410 teaches all limitations of:
Claim 21: Method of applying durable lubricous coatings on glass containers (title), a hood 15 having an inner top wall 16 and inner side and end walls 17, 18, 19, and 20, which, together with bottom plate 21 form an enclosure 22. In addition, hood 15 has an outer top wall 24 and outer side and end walls 25, 26, 27, and 28 (Fig. 1, col. 6, lines 24-29), the coating is likewise usable for other high energy surface materials, such as metals (col. 2, lines 38-40, the claimed “A hood for depositing vaporized metals on glass container surfaces, comprising” and “an enclosure, receiving one or more glass containers, comprising at least one side wall and at least one center hood section 
to provide vapor to enclosure 22, a conventional vaporizer 54, as shown in FIG. 2, may be provided (col. 7, lines 13-14), As shown in FIG. 5, for example, vaporizer 154 may be positioned within conduit 132 rather than being externally positioned with respect to the coating apparatus, and a plurality of fans 142 may be provided below a plurality of openings in top wall 116 to insure uniform downward movement of the vapor-containing air through enclosure 122 (col. 8, lines 8-15, the claimed “an evaporator that produces vaporized metal”, note the metal evaporant is an intended use of the apparatus, one of the fan 142 is the claimed “one or more conduits that fluidly communicate the vaporized metal to at least one opening in the top of the center section plenum and an opening in the at least one side wall; at least one fan that directs the vaporized metal to at least one of a top surface and a side surface of the glass container(s)”, the second fan 142 is the claimed “a downwardly-facing finish fan carried by the center section plenum of the enclosure”).
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindner et al. (US 4668268, hereafter ‘268).
‘268 teaches all limitations of:
Claim 21: shown in FIG. 5, with the coating hood being indicated generally by reference numeral 210 (col. 9, lines 32-34), A coating hood for applying protective coatings to glass containers, includes a pair of spaced side walls; a supply of vaporized 
that the containers 212, while at a temperature of 400 degrees Centigrade or more, are transported by a conveyor 214 through a tunnel formed in the hood 210. Coating compound is introduced into the hood at feedpoint 216, and the coating compound is combined in line 218 with pressurized air from blower 220 (Fig. 5, col. 9, lines 34-40), In an effort to minimize the deposition of coating compound on the finish of the bottle, an inverted U-shaped insert 230 was situated within the hood 210 below roof 232. Apertures 234 are defined in the walls of the insert, and a second blower 236 forces finish air through the apertures. The paths of travel for the oppositely directed finish air streams are suggested by the directional arrows at the upper end of the spray hood 210 (col. 9, lines 54-62, the claimed “an enclosure, receiving one or more glass containers, comprising at least one side wall and at least one center hood section including a center section plenum having a top above the glass container(s); one or more conduits that fluidly communicate the vaporized metal to at least one opening in the top of the center section plenum and an opening in the at least one side wall; at least one fan that directs the vaporized metal to at least one of a top surface and a side surface of the glass container(s); and a downwardly-facing finish fan carried by the .
Claims 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Townsend et al. (US 5599369, hereafter ‘369).
‘369 teaches all limitations of:
Claim 1: Hood For Metal-oxide Vapor Coating Glass Containers (title), Referring to FIGS. 1-7, each side wall 14 of the hood 10 includes an air distributor 30. The air distributor 30 distributes a vapor containing a circulating carrier gas, e.g., air, with a vaporized metal compound and causes the vaporized metal compound to impinge on the glass container 12 surface and form a metal-oxide film on the surface thereof (col. 4, lines 26-31, requires an evaporator for vaporizing metal compound, the claimed “A hood for depositing vaporized metals on glass container surfaces, comprising: an evaporator that produces vaporized metal”, note vaporized metal is an intended use of the apparatus);
the hood 10 includes at least two side walls 14 and a roof 16 which form an elongate tunnel 18 through which freshly formed glass containers 12 pass in single file on a conveyor 20 (col. 4, lines 7-9, the claimed “an enclosure, receiving one or more glass containers, comprising at least one side wall and at least one center hood section including a center section plenum having a top above the glass container(s) and having first and second plenum walls that extend longitudinally along a container path on opposite sides of the container path and that terminate in lower ends adapted to be above a top of the one or more glass containers”, see Figs. 4 and 7 for wall 14 at the 
the vapor inlet 32 and the vapor outlet 34 each include a baffle 42 positioned internally thereof and pivotal about an axis effective to vary the vertical extent of the vapor inlet height opening and vapor outlet height opening as a function of the height of glass container 12 conveyed within the hood 10 to deter application of metal-oxide to the finish of the glass container. As shown in FIG. 7, each baffle 42 is pivotally fixed about a rod 44 extending through the sides of the air distributor 30 and hingedly connected about a front plate 46 which slides within two vertical channels 48. A rod 50 is fixed to the top of the baffle 42 and extends from the baffle through the top of the air distributor 30. The position of the baffle 42 and vertical height of the opening may be adjusted by moving the rod 50 vertically and then fixing a clamp 52 on the rod to prevent the rod from moving with respect to the top of the air distributor 30 (col. 5, lines 7-23, as the inlet 32 and outlet 34 can be independently adjusted, it is capable of the claimed “first and second side shields that extend longitudinally along the container path and spaced apart across the container path and having bottom surfaces, wherein the bottom surface of the first side shield is adapted to be above the top of the one or more glass containers so as to not impede flow of the vaporized metal towards the top of the one or more glass containers, and wherein the bottom surface of the second shield is adapted to be below the top of the one or more glass containers so as to impede the flow of the vaporized metal to allow the vaporized metal to accumulate around a neck finish of the one or more glass containers“, as different size and shape of the bottle can 
 The air distributor 30 of each side wall 14 includes a series of alternating vapor inlets 32 and vapor outlets 34. Each vapor inlet 32 is in communication with a vapor outlet 34 through a duct system 36 having a motor driven blower 38 of a type well known in the art to recirculate vapors from the tunnel 18 through the vapor outlet and out the vapor inlet into the tunnel. As shown in FIG. 1, the vapor inlet 32 and vapor outlet 34 of each side wall 14 are positioned across from a corresponding vapor outlet and vapor inlet of an opposing side wall to allow the vapor to circulate from a vapor inlet of one side wall across a glass container 12 and into a vapor outlet of an opposing side wall through the duct system 36 and out the vapor inlet and across another glass container and into the vapor outlet of the side wall. The metal compound concentration of the recirculating vapor may be replenished as needed by introducing metal compound into the duct system 36 at feedpoint 40. The metal compound is vaporized upon contact with circulating carrier gas which has been heated above the vaporization temperature of the metal compound (col. 4, lines 38-57, therefore, blower/fan 38 connected to inlets 32 alternately at both sidewalls, the claimed “and one or more conduits that fluidly communicate the vaporized metal to at least one opening in the top of the center section plenum and the at least one side wall using one or more conduit fans”).
	Claim 2: during a coating process wherein tin tetrachloride (SnCl.sub.4) vapors flow over and chemically react with the hot surfaces of the glass container (col. 1, lines 22-24, the claimed “wherein the vaporized metal includes tin”, note using tin is an 
	Claim 3: The metal-oxide coating is typically applied when the glass container emerges in a heated, fully shaped condition from a glassware forming machine, that is at the "hot end" of the system (col. 1, lines 37-40, requires heater(s), the claimed “further comprising one or more heaters to increase the temperature within the enclosure”).
	Claims 5-6: Each vapor inlet 32 is in communication with a vapor outlet 34 through a duct system 36 having a motor driven blower 38 of a type well known in the art to recirculate vapors from the tunnel 18 through the vapor outlet and out the vapor inlet into the tunnel (col. 4, lines 38-42, the claimed “wherein the one or more conduit fans are located within the respective one or more conduits” of claim 5 and “further comprising one or more side fans that direct the vaporized metal toward the glass container(s)”).
	Claim 8: Figs. 1-7 show side hood at both sides of the elongate tunnel 18 (the claimed “wherein the enclosure further comprises a main hood section, a first hood section at a side of the main hood section and including side walls, and a second hood section at another side of the main hood section opposite from the first hood section and including side walls”).
	Claim 10: The metal compound concentration of the recirculating vapor may be replenished as needed by introducing metal compound into the duct system 36 at .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘369.
‘369 is silent on the dimension of the hood and the bottle to be coated. ‘369 does not explicitly teach the limitations of:
Claim 12: wherein the lower ends of the plenum walls are adapted to be about two inches to about four inches above the top of the one or more glass containers.
Claim 13: side shield bottom surface is adapted to be approximately three inches above the top of the one or more glass containers and the second side shield bottom surface is adapted to be approximately 1/2 inches below the top of the one or more glass containers.



Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the hood 10 of ‘369 for processing bottle of well-known size. Therefore, the baffle 42 for the inlet 32 and the outlet 34 can be adjusted to the range as claimed in claims 12 and 13.
Claims 4, 7, 9, 11, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘369, as being applied to claim 1 rejection above, in view of Scholes (US 3876410, hereafter ‘410).
‘369 teaches some limitations of:
Claim 14: Hood For Metal-oxide Vapor Coating Glass Containers (title), Referring to FIGS. 1-7, each side wall 14 of the hood 10 includes an air distributor 30. The air distributor 30 distributes a vapor containing a circulating carrier gas, e.g., air, with a vaporized metal compound and causes the vaporized metal compound to impinge on the glass container 12 surface and form a metal-oxide film on the surface thereof (col. 4, lines 26-31, requires an evaporator for vaporizing metal compound, the claimed “A hood for depositing vaporized metals on glass container surfaces, comprising: an evaporator that produces vaporized metal”, note vaporized metal is an intended use of the apparatus”);
and having first and second plenum walls that extend longitudinally along a container path on opposite sides of the container path and that terminate in lower ends adapted to be above a top of the one or more glass containers”, see Figs. 4 and 7 for wall 14 at the inlets 32 and outlets 34, and more description discussed below, see also 112 rejection above);
the vapor inlet 32 and the vapor outlet 34 each include a baffle 42 positioned internally thereof and pivotal about an axis effective to vary the vertical extent of the vapor inlet height opening and vapor outlet height opening as a function of the height of glass container 12 conveyed within the hood 10 to deter application of metal-oxide to the finish of the glass container. As shown in FIG. 7, each baffle 42 is pivotally fixed about a rod 44 extending through the sides of the air distributor 30 and hingedly connected about a front plate 46 which slides within two vertical channels 48. A rod 50 is fixed to the top of the baffle 42 and extends from the baffle through the top of the air distributor 30. The position of the baffle 42 and vertical height of the opening may be adjusted by moving the rod 50 vertically and then fixing a clamp 52 on the rod to prevent the rod from moving with respect to the top of the air distributor 30 (col. 5, lines 7-23, as the inlet 32 and outlet 34 can be independently adjusted, it is capable of the claimed “first and second side shields that extend longitudinally along the container path and spaced apart across the container path and having bottom surfaces, wherein the bottom surface of the first side shield is adapted to be above the top of the one or more glass containers so as to not impede flow of the vaporized metal towards the top of the one or more glass containers, and wherein the bottom surface of the second shield is adapted to be below the top of the one or more glass containers so as to impede the flow of the vaporized metal to allow the vaporized metal to accumulate around a neck finish of the one or more glass containers“, as different size and shape of the bottle can be used in the apparatus, the relative height of the bottle relative to baffle 42 of inlet 32 and outlet 34 can be operated at the above relationship);
The air distributor 30 of each side wall 14 includes a series of alternating vapor inlets 32 and vapor outlets 34. Each vapor inlet 32 is in communication with a vapor outlet 34 through a duct system 36 having a motor driven blower 38 of a type well known in the art to recirculate vapors from the tunnel 18 through the vapor outlet and out the vapor inlet into the tunnel. As shown in FIG. 1, the vapor inlet 32 and vapor outlet 34 of each side wall 14 are positioned across from a corresponding vapor outlet and vapor inlet of an opposing side wall to allow the vapor to circulate from a vapor inlet of one side wall across a glass container 12 and into a vapor outlet of an opposing side wall through the duct system 36 and out the vapor inlet and across another glass container and into the vapor outlet of the side wall. The metal compound concentration of the recirculating vapor may be replenished as needed by introducing metal compound into the duct system 36 at feedpoint 40. The metal compound is vaporized upon contact with circulating carrier gas which has been heated above the vaporization temperature of the metal compound (col. 4, lines 38-57, therefore, blower/fan 38 

‘369 is silent on the location of the heater in the glassware forming machine and does not teach a fan from the top nor a metal source for this loop. ‘369 does not explicitly teach the limitations of:
Claim 4: further comprising one heater located in a first hood section and a second heater located in a second hood section.
Claim 7: further comprising two or more conduits each communicating the vaporized metal to a plurality of openings in the top of the center section plenum.
Claim 9: comprising a downwardly-facing finish fan.
Claim 11: wherein a vaporized metal source for the center section plenum is downstream of the conduit fan(s). 
Claim 14: a downwardly-facing finish fan carried by the center section plenum of the enclosure.

vaporizer 54, as shown in FIG. 2, may be provided (col. 7, lines 13-14),  that heating chambers 30 and 31 are mounted in conventional manner next to conduit 32 and 33, respectively, formed by the inner and outer side walls of the hood (col. 6, lines 30-33) and Fig. 5 shows two fans 142, for the purpose of uniform coating (col. 2, line 67 to col. 3, line 1).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have placed two heater on each side of the elongate tunnel 18 of ‘361, as taught by Fig. 1 of ‘410, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have added two fans blowing evaporated material downward to bottles, as taught by ‘410, to the hood 10 of ‘369, for the purpose of uniform coating, as taught by ‘410 (col. 2, line 67 to col. 3, line 1). Note also the top fans may be added to each station of the alternating inlet/outlet, resulting in two or more top conduits.


Claims 15-16 and 19 are rejected for substantially the same reasons as claims 2-3 and 13 rejection above.

‘369 further teaches the limitations of:
Claim 18: the hood 10 includes at least two side walls 14 and a roof 16 which form an elongate tunnel 18 through which freshly formed glass containers 12 pass in single file on a conveyor 20 (col. 4, lines 7-9, the claimed “wherein the center section plenum comprises a container path and the enclosure comprises one or more side shields that are parallel with respect to a longitudinal axis of the container path so that the one or more side shields can accumulate the vaporized metal above the glass container(s)”).
Claim 20: Figs. 1-7 show side hood at both sides of the elongate tunnel 18 (the claimed “wherein the enclosure further comprises a main hood section, a first hood section, and a second hood section”, also taught by ‘410).
Alternatively, claims 7, 9, 11, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘369 and ‘410, further in view of Lindner et al. (US 4668268, hereafter ‘268).
In case Applicants argue that ‘369 teaches only side blowers without top blower/fan and ‘410 teaches only top fans without side blower. There is no teaching of combining the top fan and side fans.

‘268 is an analogous art in the field of coating hood with air flow guide for minimizing deposition of coating compound on finish of containers (title) for applying protective coatings to glass containers (abstract). ‘268 teaches that the containers 212, while at a temperature of 400 degrees Centigrade or more, are transported by a conveyor 214 through a tunnel formed in the hood 210. Coating compound is introduced into the hood at feedpoint 216, and the coating compound is combined in line 218 with pressurized air from blower 220 (Fig. 5, col. 9, lines 34-40, see Fig. 6 for more than one side blowers), In an effort to minimize the deposition of coating compound on the finish of the bottle, an inverted U-shaped insert 230 was situated within the hood 210 below roof 232. Apertures 234 are defined in the walls of the insert, and a second blower 236 forces finish air through the apertures (col. 9, lines 54-59, i.e. top blower/fan, Fig. 1 shows multiple top blowers). Note the blower 236 of ‘269 corresponds to the fan 42 of ‘410.

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added two fans blowing evaporated material downward to bottles, as taught by ‘410, to the hood 10 of ‘369, for the purpose of uniform coating, as taught by ‘410 (col. 2, line 67 to col. 3, line 1) and for the purpose of minimize deposition of coating compound on the finish of the bottle, as taught by ‘268 (col. 9, lines 54-55).
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.
In regarding to claim interpretation, Applicants repeated argue that the vaporized metal includes tin and glass container are not intended use because the specification support the such state and the claim does not include circulation loop, see pages 8 to 11.
This argument is found not persuasive.
The Specification recites the state of method does not make the method part of the apparatus structure. The same apparatus can be used to coat non-metal material on a plastic bottle. All the apparatus during processing step have different states, but it is the same apparatus.
Applicants’ recirculation loop are clearly shown in various Figure. Applicants are welcomed to disclaim a loop if supported. 
In regarding to 35 USC 112 rejection of claims 12 and 18, Applicants argue in view of Specification and Fig. 4A, that “a longitudinal axis” is clear because to a longitudinal axis is a straight line about which a body can rotate, see the top of page 12. 
This argument is found not persuasive.
Applicants amendment the offending claim 12 but did not amend claim 18.
container path”, as the container path does not rotate.
In regarding to new claim 21, Applicants summarily conclude it is allowable without addressing any of the prior art, see the bottom of page 19.
This argument is found not persuasive.
The examiner considers claim 21 is so broad that numerous prior arts read into the claim, two references are applied above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/KEATH T CHEN/Primary Examiner, Art Unit 1716